Citation Nr: 0019535	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  98-15 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
residuals of a left femoral neck fracture, status post open 
reduction and internal fixation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from April 1992 to 
January 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO) which 
granted service connection for residuals of fracture of the 
left femoral neck and assigned it an initial 10 percent 
rating.  The veteran perfected an appeal of the RO decision, 
including the initial rating assigned by the RO.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

By February 2000 rating decision, the RO increased the 
initial rating for the veteran's disability to 20 percent, 
effective January 22, 1993, the day following the date of her 
separation from active service.  While an increased rating 
has been granted, the issue of an initial rating in excess of 
20 percent remains on appeal as the maximum schedular rating 
has not been assigned.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).


FINDING OF FACT

The residuals of the veteran's left femoral neck fracture, 
status post open reduction and internal fixation, consist of 
pain and aching in the left hip and groin, limitation of 
motion of the left hip, and functional limitation, with no 
evidence of malunion, nonunion, fracture, or marked knee or 
hip disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a fracture of the left femoral neck fracture, 
status post open reduction and internal fixation, have not 
been met at any time since the initial award of service 
connection.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records show that in May 1992 the veteran had 
acute onset of dull left hip pain while running in basic 
training.  She sought medical attention and was treated 
conservatively with anti-inflammatory medication and a 
physical profile.  

In July 1992, she was hospitalized with complaints of 
continued left hip pain.  Findings on X-ray examination and 
bone scan were consistent with a left femoral neck stress 
fracture.  A percutaneous pinning of the stress fracture was 
performed.  Post-operative rehabilitation consisted of 
physical therapy.  On discharge from the hospital, the 
veteran was able to ambulate on crutches with light weight 
bearing.  Her surgical incision was healed without signs or 
symptoms of infection.  

On follow-up examination in October 1992, she complained of 
occasional deep pain in the left hip and thigh.  On physical 
examination, the surgical incision was well-healed.  Range of 
left hip motion showed 100 degrees of flexion, 60 degrees of 
external rotation, 30 degrees of internal rotation, 45 
degrees of abduction and 20 degrees of adduction.  The 
veteran complained of pain at the extreme ranges of motion.  
Reflexes and pulses were normal.  X-ray examination showed 
status post open reduction and internal fixation of the left 
femoral neck fracture with screws in place and mild sclerosis 
at the medial aspect of the femoral neck.  A bone scan in 
November 1992 showed stress related changes of the right knee 
and foot, greater than the left.  

In February 1993, the veteran submitted a claim of service 
connection for residuals of a stress fracture of the left 
femoral neck, including limited motion of the left hip due to 
pain, pain in the pelvis area, and a "dulling sensation" in 
the left hip radiating to the thigh.

On examination in November 1993, the veteran reported that 
she experienced left hip pain and stated that she was unable 
to walk greater than 30 minutes, sit longer than one hour, or 
stand for more than 45 minutes.  She indicated that when she 
exceeded these times, she developed a limp and required 
crutches for ambulation.  On physical examination, the 
veteran walked without a limp and was able to squat 
symmetrically.  The surgical scar was well healed with no 
erythema or discharge.  The veteran reported a mild amount of 
tenderness to palpation about 2 centimeters above the 
incision, corresponding to the location of the pin.  Range of 
motion showed left hip flexion to 90 degrees, extension to 20 
degrees, adduction to 20 degrees, abduction to 45 degrees, 
internal rotation to 40 degrees, and external rotation to 60 
degrees.  There was no crepitation, but the veteran reported 
a limited amount of pain at the extreme ranges of motion.  
Physical examination of the left knee and ankle was 
unremarkable and she had full range of nontender motion of 
the joints.  She was distally neurovascularly intact.  X-ray 
examination revealed a well-healed stress fracture of the 
left femoral neck with no stress related changes.  The 
diagnoses were left femoral neck stress fracture, healed, and 
status post percutaneous pinning of the left femoral neck.  
The examiner recommended that she weight bear as tolerated 
and take Tylenol for left hip pain.  He noted that she had 
some mild limitation of left hip motion as well as positive 
Trendelenburg sign.

In support of the veteran's claim, the RO requested VA 
outpatient treatment for the period from April 1992 to July 
1997.  In pertinent part, these records show that in June 
1997, the veteran sought treatment for left hip pain.  She 
indicated that she was unable to run or sit for long periods 
of time without alternating between sitting and standing.  X-
ray examination revealed no significant findings, except for 
metallic pins traversing the left proximal femur, the neck, 
and head.  

On VA medical examination in August 1997, the veteran 
reported discomfort in the left hip, treated with ibuprofen.  
Physical examination showed good range of motion, with 
external rotation to 70 degrees, internal rotation to 25 
degrees, and flexion to nearly 45 degrees.  The impression 
was history of stress fracture of the left hip, post 
operative status surgical pinning with retained fixation 
hardware.

By September 1997 rating decision, the RO granted service 
connection for residuals of fracture of the left femoral neck 
and assigned it an initial 10 percent rating.  In November 
1997, the veteran's representative submitted a Notice of 
Disagreement, arguing that the disability picture more nearly 
approximated the criteria for a 20 percent rating based on a 
moderate hip disability.  In her September 1998 substantive 
appeal, she argued that she was entitled to a 20 to 30 
percent rating for her left hip disability due to symptoms 
such as constant pain, physical limitations, and the 
possibility that her disability would continue to increase 
over time.

On VA medical examination in February 2000, the veteran 
reported persistent discomfort in the left hip since service, 
with a progressive increase over the last several months with 
post-pregnancy weight loss.  She also reported achy pain in 
the left groin associated with certain types of movement, 
although she was unable to specify these movements.  The 
veteran further claimed that she was not able to sit, stand, 
or walk for prolonged periods of time.  She denied the use of 
an assistive device, dislocation, or constitutional symptoms 
suggestive of inflammatory arthritis.  On objective 
examination, the veteran had a normal gait which was mildly 
antalgic after she walked for a while.  She had positive 
Trendelenburg and Stinchfield tests.  Range of motion of the 
left hip showed flexion to 100 degrees, extension to 10 
degrees, internal rotation to 35 degrees, external rotation 
to 55 degrees.  She complained of pain on motion.  There was 
a well-healed surgical scar and exquisite tenderness over the 
greater trochanter associated with palpable hardware.  X-ray 
examination showed intact hardware in good position with no 
evidence of a femoral neck fracture.  There was an area of 
fairly dramatic decreased joint space of the hip.  The 
diagnoses were healed stress fracture of the left femoral 
neck, chronic trochanteric bursitis of the left hip, and 
moderate chondrolysis of the posterior inferior femoral head.  
The examiner indicated that the veteran's groin pain was 
secondary to the chondrolysis and the pain in her left hip 
was due to the retained hardware.  He indicated that the 
veteran's symptoms would likely not improve but would worsen 
with time.  He indicated that the veteran's symptoms made it 
difficult for her to stand or sit for prolonged periods of 
time and that it would be advantageous for her to seek an 
sedentary type of occupational activity.  

By February 2000 rating decision, the RO increased the 
initial rating for the veteran's disability to 20 percent, 
effective January 22, 1993, the day following the date of her 
separation from active service.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (1999).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. 38 C.F.R. § 4.14 (1999).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson, 12 Vet. App. at 125-126.

III.  Analysis

The veteran's disability is currently rated by analogy under 
Diagnostic Code 5255, pertaining to impairment of the femur.  
Under that criteria, malunion of the femur with moderate knee 
or hip disability warrants a 20 percent rating.  A 30 percent 
rating requires that the malunion produce marked knee or hip 
disability.  A 60 percent rating is warranted for a fracture 
of the surgical neck of the femur, with a false joint.  A 60 
percent rating is also assigned for a fracture of the shaft 
or anatomical neck of the femur, with nonunion, without loose 
motion, and weight bearing preserved with the aid of a brace.  
An 80 percent rating is assigned for a fracture of the shaft 
or anatomical neck of the femur, with nonunion, with loose 
motion (spiral or oblique fracture).  38 C.F.R. § 4.71a, 
Diagnostic Code 5255.

In this case, the Board finds that the criteria for a rating 
in excess of 20 percent under Diagnostic Code 5255 have not 
been met.  Since the veteran's separation from service, there 
have been no findings of a marked hip or knee disability, 
fracture of the shaft or anatomical neck of the femur, 
nonunion, malunion, or loose motion.  Post-service X-ray 
findings have consistently shown that the in-service fracture 
of the left femur has healed.  Thus, a higher rating for 
residuals of a left femur fracture under Code 5255 is not 
warranted.

In addition, there are other Diagnostic Codes that are 
potentially applicable to the veteran's disability; she is 
entitled to be rated under the Diagnostic Code which allows 
the highest possible evaluation for the clinical findings 
shown on objective examination.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

After carefully considering these alternative provisions, the 
Board finds that a rating in excess of 20 percent is not 
warranted.  In that regard, it is noted that there is no 
evidence, subjective or objective, that the veteran has 
ankylosis of the left hip or limitation of thigh flexion to 
20 degrees or less so as to permit a higher evaluation under 
Diagnostic Codes 5250 or 5252.  While limitation of motion 
has been evident on post-service medical examinations, it has 
not been limited to the extent that a rating in excess of 20 
percent under Code 5252 is warranted.  Finally, there is no 
indication in the evidence of record that the veteran's 
disability is manifested by a flail joint so as to warrant an 
80 percent rating under Code 5254.  

The Board has also considered assigning a higher rating for 
functional impairment due to pain, but concludes that it is 
not warranted.  The veteran has reported that she has left 
hip and groin discomfort and is unable, for example, to walk, 
stand, or sit for extended periods of time.  For these 
reasons, on most recent VA examination in February 2000, the 
examiner suggested that she seek sedentary employment.  The 
Board recognizes these symptoms, but notes that there is no 
currently no evidence of deficits in motor strength, muscle 
atrophy, and the like.  Moreover, the functional impairment 
that can be attributed to the veteran's disability has been 
adequately taken into account in assigning the current 20 
percent rating.  Thus, a rating in excess of 20 percent is 
not warranted.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

Regarding 38 C.F.R. § 3.321(b)(1), it is noted that the 
veteran has not asserted, nor does the evidence suggest, that 
the regular schedular criteria are inadequate to rate her 
disability.  Accordingly, the Board will not consider 
referral for consideration of an extra-schedular rating.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching this decision, the Board has considered whether 
the veteran is entitled to a separate compensable rating for 
the surgical scar on her left hip under 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805 (1999).  In this case, however, 
since separation from service, her scar has been described as 
well healed, with no objective indication of pain, 
tenderness, ulceration, disfigurement, or limitation of 
function.  In view of the foregoing, the Board concludes that 
a separate compensable rating for the veteran's left hip 
surgical scar is not warranted.  38 C.F.R. § 4.118, Codes 
7800-7805 (1999); 38 C.F.R. § 4.25(b); Esteban, 6 Vet. App. 
at 261.

Finally, the Board wishes to address the veteran's contention 
that a rating in excess of 20 percent is warranted based on 
the possibility that her disability may increase in severity 
in the future.  The possibility of a future increase in 
symptomatology does not provide a basis on which to assign a 
current rating in excess of 20 percent.  However, the veteran 
is assured that if her disability does increase in severity 
in the future, she may submit a claim for an increased rating 
at that time.  


ORDER

An initial rating in excess of 20 percent for residuals of a 
left femoral neck fracture, status post open reduction and 
internal fixation, is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

